                          CRIMINAL MINUTE ENTRY

BEFORE:               Magistrate Judge Steven M. Gold

DATE                  November 27, 2019

TIME:                 10:00 a.m.

DOCKET NUMBER(S):     CR 19-102 (RJD)

                      USA v. Grubisich
NAME OF CASE(S):

FOR PLAINTIFF(S):
                      Nestor and Smith
FOR DEFENDANT(S):
                      Kim and Ross for and with defendant
INTERPRETER:
                      N/A

                      10:02-10:28
FTR/COURT REPORTER:

BAIL HEARING RULINGS:

Application for pretrial release is denied without prejudice to present a
renewed application supported by more substantial security and additional
suretors as stated on the record.
